531 So. 2d 763 (1988)
Victoria MILLER
v.
WINN-DIXIE STORES, INC.
No. 88-C-1509.
Supreme Court of Louisiana.
October 7, 1988.
Denied.[*]
MARCUS, LEMMON and COLE, JJ., would grant the writ.
NOTES
[*]  The Court notes that there is a mistake in the Southern Reporter in the case of McCardie v. Wal-Mart Stores, Inc., 511 So. 2d 1134 (La.1987), which was referred to by the court of appeal in the present case. In the McCardie case, Justice Lemmon, rather than Justice Dennis, voted to grant a rehearing.